Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 repeatedly claims “the metal layers comprise a first metal layer, a second metal layer and a third metal layer” in “the metal layers comprise a first metal layer, a second metal layer and a third metal layer, and the first metal layer constitutes the first wire, the second metal layer constitutes the second wire, and the third metal layer constitutes the third wire; and the metal layers comprise a first metal layer, a second metal layer and a third metal layer which is disposed between the first metal layer and the second metal layer, the first metal layer and the second metal layer 20are disposed in parallel and in a overlapped manner, and the third metal layer are disposed in parallel to and misaligned with the first metal layer and the second metal layer; the first metal layer constitutes the first wire; the second metal layer constitutes the second wire; and the third metal layer constitutes the third wire; and wherein the plurality of metal layers are the metal layers comprise a first metal layer, a second metal layer and a third metal layer, and the first metal layer constitutes the first wire, the second metal layer constitutes the second wire, and the third metal layer constitutes the third wire…” etc.  It’s unclear whether “a first metal layer, a second metal layer and a third metal layer” that are mentioned subsequently are the same ones as those that are mentioned the first time.  Furthermore, the features are contradictory to each other.  For example, “the plurality of metal layers are disposed in parallel and in a overlapped manner” (page 20, lines 15 and 16) seems to contradict “the plurality of metal layers are disposed in parallel to and misaligned with one another” (page 21, lines 6-7), where “misaligned with one another” is understood to mean not overlapping with one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2017/0012056 A1).
Regarding claim 2, Lee teaches a display panel, comprising: a substrate (100, fig. 1) comprising pixel regions (P, paragraphs [0069] to [0071]) and active switches (pixel circuit, paragraphs [0069] to [0071]), wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions, a driving chip (driver IC in region 300, paragraph [0069]) disposed on the substrate; and 22a plurality of signal lines (DL, paragraph [0069]) disposed on the substrate, wherein the signal lines are electrically connected to the active switches and coupled to the driving chip through a plurality of sets of wires (210/311, figs. 1 and 4); wherein each set of the wires comprises a first wire and a second wire, the display panel further comprises a plurality of conductive layers (210/311, figs. 1 and 4), the conductive layers are disposed at different planes (figs. 4 and 7), and the first wire and the second wire are formed by connections of the plurality of conductive layers (figs. 4 and 7).  
Lee does not teach the conductive layers to be metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive layers metal for the known benefit of reducing their electrical resistance.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive layers metal for the known benefit of reducing their electrical resistance.
Regarding claim 3, Lee teaches the display panel according to claim 2, wherein the wires further comprise a third wire (321, figs. 4 and 7), the plurality of metal layers comprise three metal layers, the three metal layers are disposed at different planes, and the first wire, the second wire and the third wire are formed by the connections of the three metal layers.  
Regarding claim 4, Lee teaches the display panel according to claim 3, wherein the plurality of metal layers are disposed in parallel and in a overlapped manner (figs. 4-7), the metal layers comprise a first metal layer, a second metal layer and a third metal layer (210/311/321, figs. 4-7), and the first metal layer constitutes the first wire, the second metal layer constitutes the second wire, and the third metal layer constitutes the third wire.  
Regarding claim 5, Lee teaches the display panel according to claim 3, wherein the metal layers comprise a first metal layer (210 under 106, figs. 4-7), a second metal layer (321 on 106) and a third metal layer (220 in 106) which is disposed between the first metal layer and the second metal layer, the first metal layer and the second metal layer are disposed in parallel and in a overlapped manner (figs. 4 and 7), and the third metal layer is disposed in parallel to and misaligned (fig. 4) with the first metal layer and 
Regarding claim 6, Lee teaches the display panel according to claim 3, wherein the plurality of metal layers are 23disposed in parallel and misaligned with one another, the metal layers comprise a first metal layer (leftmost 210 in fig. 4), a second metal layer (leftmost 220) and a third metal layer (210 between two 220s), and the first metal layer constitutes the first wire, the second metal layer constitutes the second wire, and the third metal layer constitutes the third wire.  

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PG Pub 2017/0012056 A1) and Chen et al (PG Pub 2015/0194443 A1).
Regarding claim 11, Lee teaches (see claim 2) a display device, comprising a display panel, wherein the display panel comprises: a substrate comprising pixel regions and active switches, wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions; a driving chip disposed on the substrate, and a plurality of signal lines disposed on the substrate, wherein the signal lines are electrically connected to the active switches and coupled to the driving chip through a plurality of sets of wires, and each set of the wires comprises a first wire and a second wire, the display panel further 25comprises a plurality of metal layers, the metal layers are disposed at different planes, and the first wire and the second wire are formed by connections of the plurality of metal layers.  
Lee does not teach a control circuit.
In the same field of endeavor, Chen teaches a display device to comprise a control circuit (104, fig. 6), for the benefit of providing image data (paragraph [0054]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a control circuit, for the benefit of providing the display device with image data.
Regarding claim 12, Lee teaches (see claim 3) the display device according to claim 11, wherein the wires further comprise a third wire, the plurality of metal layers comprise three metal layers, the three metal layers are disposed at different planes, and the first wire, the second wire and the third wire are formed by the connections of the three metal layers.  
Regarding claim 13, Lee teaches (see claim 4) the display panel according to claim 12, wherein the plurality of metal layers are disposed in parallel and in an overlapped manner, the metal layers comprise a first metal layer, a second metal layer and a third metal layer, and the first metal layer constitutes the first wire: the second metal layer constitutes the second wire: and the third metal layer constitutes the third wire.  
Regarding claim 14, Lee teaches (see claim 5) the display device according to claim 12. wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer which is disposed between the first metal layer and the second metal layer, the first metal layer and the second metal layer are disposed in parallel and in a overlapped manner, and the third metal layer is disposed in parallel to and misaligned with the first metal layer and the second metal layer, the first metal layer 
Regarding claim 15, Lee teaches (see claim 6) the display device according to claim 12, wherein the plurality of metal layers are disposed in parallel to and misaligned with one another, the metal layers comprise a first metal layer, a second metal layer and a third metal layer, and the first metal layer constitutes the first wire, the second metal layer constitutes the second wire, and the third metal layer constitutes the third wire. 
 
Claims 2,3,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2008/0203391 A1).
Regarding claim 2, Kim teaches a display panel, comprising: a substrate (100, fig. 19) comprising pixel regions (in DA) and active switches (120), wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions, a driving chip (310) disposed on the substrate; and 22a plurality of signal lines (DL in DA) disposed on the substrate, wherein the signal lines are electrically connected to the active switches and coupled to the driving chip through a plurality of sets of wires (DL in SA5, fig. 3); wherein each set of the wires comprises a first wire and a second wire, the display panel further comprises a plurality of conductive layers (DFL and DL in SA5, fig. 3), the conductive layers are disposed at different planes, and the first wire and the second wire are formed by connections of the plurality of conductive layers (figs. 3 and 6).  
Kim does not teach the conductive layers to be metal.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive layers metal for the known benefit of reducing their electrical resistance.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the conductive layers metal for the known benefit of reducing their electrical resistance.
Regarding claim 3, Kim teaches (see claims 8-10 below) the display panel according to claim 2, wherein the wires further comprise a third wire, the plurality of metal layers comprise three metal layers, the three metal layers are disposed at different planes, and the first wire, the second wire and the third wire are formed by the connections of the three metal layers.  
Regarding claim 7, Kim teaches (see claims 8-10 below) the display panel according to claim 3, wherein the plurality of metal layers are disposed in parallel and misaligned (not overlapping, fig. 3) with one another, and wherein two of the metal layers are disposed in a segmented manner and are electrically and alternately connected to each other to constitute two of the wires, and the non-segmented metal layer solely forms the remaining one wire.  
Regarding claim 8, Kim teaches the display panel according to claim 7, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the first metal layer comprises a first connection portion (DFL2, figs. 3,6,7) connected to the driving chip and a second connection portion (DLK+1, which is connected to DFL K+1 through 150, and/or 150) connected to one of the signal lines, the second metal layer comprises a third connection portion (DFL K+1) connected to the 
Regarding claim 9, Kim teaches the display panel according to claim 7, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the first metal layer comprises a first connection portion (DFL2, figs. 3,6,7) connected to the driving chip and a second connection portion (DLK+1, which is connected to DFL K+1 through 150, and/or 150) connected to one of the signal lines, the third metal layer comprises a fifth connection portion (DFL K+1) connected to the driving chip and a sixth connection portion (DL2 and/ or 150) connected to another signal line, the first connection portion 24and the sixth connection portion are electrically connected to each other to constitute the first wire, the second connection portion and the fifth connection portion are electrically connected to each other to constitute the third wire, and the second metal layer (DL1/ DFL1) constitutes the second wire.  
Regarding claim 10, Kim teaches the display panel according to claim 7, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the second metal layer comprises a third connection portion (DFL2, figs. 3,6,7) connected to the driving chip and a fourth connection portion (DLK+1, which is connected to DFL K+1 through 150, and/or 150) connected to one of the signal lines, the third metal layer comprises a fifth connection portion (DFL K+1) connected to the driving chip and a .  

Claims 11,12,16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2008/0203391 A1) and Chen et al (PG Pub 2015/0194443 A1).
Regarding claim 11, Kim teaches (see claim 2) a display device, comprising a display panel, wherein the display panel comprises: a substrate comprising pixel regions and active switches, wherein the pixel regions are formed on the substrate, and the active switches are coupled to the pixel regions; a driving chip disposed on the substrate, and a plurality of signal lines disposed on the substrate, wherein the signal lines are electrically connected to the active switches and coupled to the driving chip through a plurality of sets of wires, and each set of the wires comprises a first wire and a second wire, the display panel further 25comprises a plurality of metal layers, the metal layers are disposed at different planes, and the first wire and the second wire are formed by connections of the plurality of metal layers.  
Kim does not teach a control circuit.
In the same field of endeavor, Chen teaches a display device to comprise a control circuit (104, fig. 6), for the benefit of providing image data (paragraph [0054]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a control circuit, for the benefit of providing the display device with image data.
Regarding claim 12, Kim teaches (see claim 3) the display device according to claim 11, wherein the wires further comprise a third wire, the plurality of metal layers comprise three metal layers, the three metal layers are disposed at different planes, and the first wire, the second wire and the third wire are formed by the connections of the three metal layers.  
Regarding claim 16, Kim teaches (see claim 7) the display device according to claim 12, wherein the plurality of metal layers are disposed in parallel to and misaligned sixth one another, two of the metal layers are disposed in a segmented manner and electrically connected to each other to form two of the connection wires, and the non-segmented metal layer solely forms the remaining one of the N ires.  
Regarding claim 17, Kim teaches (see claim 8) the display device according to claim 16, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the first metal layer comprises a first connection portion connected to the driving chip, and a second connection portion connected to one of the signal lines, the second metal layer comprises a third connection portion connected to the driving chip, and a fourth connection portion connected to another signal line, the first connection portion and the fourth connection portion are electrically connected to each other to constitute the first wire, the second connection portion and the third connection portion are electrically connected to each other to constitute the second wire. and the third metal layer constitutes the third wire.  
Regarding claim 18, Kim teaches (see claim 9) the display device according to claim 16, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer: the first metal layer comprises a first connection portion connected to the driving chip, and a second connection portion connected to one of the signal lines, the third metal layer comprises a fifth connection portion connected to the driving chip, and a sixth connection portion connected to another signal line, the first connection portion and the sixth connection portion are electrically connected to each other to constitute the first wire, and the second connection portion and the fifth connection portion are electrically connected to each other to constitute the third wire, and the second metal layer constitutes the second wire.  
Regarding claim 19, Kim teaches (see claim 10) the display device according to claim 16, wherein the metal layers comprise a first metal layer, a second metal layer and a third metal layer, the second metal layer comprises a third connection portion connected to the driving chip, and a fourth connection portion connected to one of the signal lines, the third metal layer comprises a fifth connection portion connected to the driving chip, and a sixth connection portion connected to another signal line, the third connection portion and the sixth connection portion are electrically connected to each other to constitute the third wire, the fourth connection portion and the fifth connection portion are electrically connected to each other to constitute the second wire, and the first metal layer constitutes the first wire.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899